     NEW YORK                                                                                                          SHANGHAI
      LONDON                                                                                                            ATLANTA
    SINGAPORE                                                                                                          BALTIMORE
   PHILADELPHIA                                          FIRM and AFFILIATE OFFICES                                   WILMINGTON
     CHICAGO                                                                                                              MIAMI
  WASHINGTON, DC                                                                                                      BOCA RATON
  SAN FRANCISCO                                                                                                       PITTSBURGH
                                                          ERIC R. BRESLIN
  SILICON VALLEY                                                                                                        NEWARK
                                                    DIRECT DIAL: +1 973 424 2063
     SAN DIEGO                                     PERSONAL FAX: +1 973 556 1552                                       LAS VEGAS
   LOS ANGELES                                    E-MAIL: ERBreslin@duanemorris.com                                   CHERRY HILL
      TAIWAN                                                                                                          LAKE TAHOE
      BOSTON                                              www.duanemorris.com                                          MYANMAR
     HOUSTON                                                                                                              OMAN
      AUSTIN                                                                                                    A GCC REPRESENTATIVE OFFICE
                                                                                                                     OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                                 ALLIANCES IN MEXICO
                                                                                                                     AND SRI LANKA



July 27, 2021

VIA ECF

Honorable Alison J. Nathan
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

          Re:        United States v. Kateryna Lysyuchenko, Case No. 1:21-cr-00092-AJN
Dear Judge Nathan:

        I write to request permission to staff one of my associates, Sarah Fehm Stewart, on this
case to bill for her time and to put in an appearance on Ms. Lysyuchenko’s behalf. Ms. Stewart
has been assisting me on this case since March 31, 2021. Ms. Stewart is a senior associate with
significant trial experience and I expect that her involvement will substantially assist me in
providing the best defense to Ms. Lysyuchenko in the most cost-effective manner. Thank Your
Honor for your time and consideration. For the Court’s convenience, I have included a “So
Ordered” line below should the Court grant this request.

                                                                           Respectfully submitted,

                                                                            /s/ Eric R. Breslin

                                                                           Eric R. Breslin

cc: All Counsel of Record (Via ECF)


SO ORDERED                    _________________________________________________
                              Honorable Alison J. Nathan, U.S.D.J.

D UANE M ORRIS LLP    A DELAWARE LIMITED LIABILITY PARTNERSHIP                               GREGORY R. HAWORTH, RESIDENT PARTNER

ONE RIVERFRONT PLAZA, 1037 RAYMOND BLVD., SUITE 1800                                   PHONE: +1 973 424 2000    FAX: +1 973 424 2001
NEWARK, NJ 07102-5429
